DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 07/06/2017 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 07/06/2017 are approved by examiner.

Election/Restrictions
5.	Applicant's election with traverse of species 1, claims 1-13, in the reply filed on 01/05/21 is acknowledged.  The traversal is on the ground(s) that claims themselves are not species.  This is not found persuasive because as clearly discussed in the Election/Restriction Requirement mailed out 11/05/20, there are two independent and distinct species in claims of the invention, that recite the mutually exclusive characteristics of such species. The species require a different field of search such as searching different classes/subclasses or electronic resource, or employing different search queries.
The requirement is still deemed proper and is therefore made FINAL.

					Minor Correction(s)
6. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in claim 2, line 9, after “device”, “each” should be deleted.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by CN101844715 (hereinafter “’715”).

Regarding claim 1, ‘715 (e.g., Fig. 1) shows an energizing circuit of at least one magnetizing coil (5) of an operational brake, the energizing circuit being configured for energizing the magnetizing coil (5), the energizing circuit comprising a rectifying bridge (4) connected to an AC supply network, the rectifying bridge (4) including output terminals (upper and lower terminals of 4) that are connectable to  input points of the magnetizing coil (5); and at least one reduced 

Regarding claim 6, ‘715 shows wherein the rectifying bridge includes diodes (4 diodes of bridge 4) and/or thyristors.

Regarding claim 7, ‘715 shows wherein the rectifying bridge (4) is configured to form the reduced voltage circuit (1, 3, 8, 31, 32) and the controllable operational switch (31).

10.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by EP3006385  (hereinafter “’385”).

Regarding claim 1, ‘385 (e.g., Fig. 1) shows an energizing circuit of at least one magnetizing coil (5’) of an operational brake, the energizing circuit being configured for energizing the magnetizing coil (5’), the energizing circuit comprising a rectifying bridge (8) connected to an AC supply network, the rectifying bridge (8) including output terminals (upper and lower terminals of 8) that are connectable to  input points of the magnetizing coil (5’); and at least one reduced voltage circuit (11’, 11’’), the at least one reduced voltage circuit including an output that is connectable to the input points of the magnetizing coil via a controllable operation switch (11’).

Regarding claim 6, ‘385 shows wherein the rectifying bridge includes diodes (4 diodes of bridge 8) and/or thyristors.

Regarding claim 7, ‘385 shows wherein the rectifying bridge (8) is configured to form the reduced voltage circuit (11’, 11’’) and the controllable operational switch (11’).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either ‘715 or ‘385 in view of Olsson et al. (U.S. Pub. No. 2005/0207195, hereinafter “Olsson”).
	Regarding claim 8, either ‘715 or ‘385 shows an energizing circuit comprising all the claimed subject matter as discussed above in sections 9 and 10, respectively, except for wherein the rectifying bridge includes four controllable MOSFETs or IGBTs, the four controllable MOSFETs or IGBTs being connected in parallel with separate, respective diodes.
	However, Olsson discloses a power supply circuit (e.g., Fig. 2), that has a rectifying bridge including four controllable MOSFETs (148-151), the four controllable MOSFETs being connected in parallel with separate, respective diodes.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the rectifying bridge including four controllable MOSFETs, the four controllable MOSFETs being connected in parallel with separate, respective diodes as taught in Olsson into the energizing circuit of either ‘715 or ‘385 for the purpose of enhancing the power controllable phase and amplitude” and “it can regulate its outputs AC and/or DC from zero to maximum” (Olsson, Abstract).

Allowable Subject Matter
14.	Claims 2-5 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	None of prior art of record taken alone or in combination shows wherein the reduced voltage circuit has a separate controllable operation switch that includes a first electronic switching device and a second electronic switch device connected in series with each other and fitted on an alternating-current side of the rectifying bridge, the first electronic switching device includes a first controllable switch element and a first diode connected in antiparallel, the second electronic switch device includes a second controllable switch element and a diode connected in antiparallel, and the first diode and a second diode are fitted in opposite directions to each other as recited in claims 2-5 and 9-13.

				Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838